Citation Nr: 1439353	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a service connection claim for obstructive sleep apnea, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1976 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned at a March 2013 video-conference hearing.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied service connection for the Veteran's claim for obstructive sleep apnea.  The Veteran did not timely appeal this denial and that decision became final.

2.  The evidence presented since the April 2006 denial raises a reasonable possibility of substantiating the Veteran's claim for service connection for obstructive sleep apnea.

3.  Resolving all doubt in favor of the Veteran, the evidence shows that currently diagnosed obstructive sleep apnea was incurred in service.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for obstructive sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for obstructive sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for obstructive sleep apnea.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

I.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id. 

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for obstructive sleep apnea.  The last final denial was issued by the RO in April 2006.  The claim was denied because the RO found there was no relationship between the Veteran's obstructive sleep apnea and service.  The April 2006 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.  

Since the April 2006 rating decision, new evidence has been added to the claims file, including an October 2009 letter from the Veteran's roommate in service stating the Veteran snored loudly on numerous occasions in service and on many occasions, seemed to have stopped breathing for a few seconds in between snoring; a March 2010 letter by nurse practitioner, D.W., opining that it is very likely that the Veteran's obstructive sleep apnea began in service; and a January 2011 VA examination.  As this evidence speaks directly to an element which was not of record, a nexus between the Veteran's current diagnosis of obstructive sleep apnea and his service, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for obstructive sleep apnea is reopened. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran was diagnosed with obstructive sleep apnea by his private treating physician in April 2005, 11 months after his retirement from service.  He contends that it began in service, pointing to a statement from his roommate in service from October 1998 to October 2000, who described his loud snoring and woke him up on several occasions because he thought he had stopped breathing.  He also testified that he was tired all of the time while in service.

The Veteran submitted a statement from a nurse practitioner at the Naval Health Clinic, D.W., opining that, although he was not officially diagnosed until after service, it is very likely that the Veteran suffered from sleep apnea for many years during his term of service.  Her rationale was that studies indicate, as with many disease processes, that sleep apnea progresses slowly and sometimes goes undiagnosed for as many as 10 years.  She acknowledged the October 2009 letter from the Veteran's roommate complaining of excessive snoring and abnormal sleep observances from October 1998 to October 2000, which she stated would indicate that he had sleep apnea before that period of time.

In connection with his claim, a VA examiner reviewed the Veteran's file in January 2011 and concluded that the Veteran's obstructive sleep apnea was less likely than not due to, as a result of, nor permanently aggravated by in-service illness, injury, treatment or event.  The examiner noted that the Veteran had a propensity for developing obstructive sleep apnea, but there was no way to clarify whether his snoring and claimed observed apnea in service occurred with documented absence of sleep, medications, or alcohol.  She also noted that, militating against the probability of sleep apnea, is the fact that the Veteran could work long hours throughout the day.  However, given the Veteran's constellation of symptoms during service, and resolving any reasonable doubt in favor of the Veteran, it may be concluded that obstructive sleep apnea was incurred in service.  


ORDER

As new and material evidence has been presented, the Veteran's claim for service connection for obstructive sleep apnea is reopened.

Service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


